ORDER
PER CURIAM:
Thomas Middleton appeals a decision of the Labor and Industrial Relations Commission denying his claim for permanent total disability benefits against the Second Injury Fund. The Commission denied Middleton’s claim based on its determination that his pre-existing degenerative disk disease was not disabling prior to his primary injury in April 1999. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).